Citation Nr: 1224458	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-38 482	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, George


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran thereafter moved and jurisdiction over the appeal was transferred to the RO in Atlanta, George.  

In March 2008, the Veteran withdrew his request for a Decision Review Officer (DRO) hearing.  In October 2011, the Veteran did not report for the hearing he had requested before a Veterans' Law Judge traveling to the RO and no good cause has been shown.  Therefore, the Board finds that the request for a hearing is deemed withdrawn, and adjudication of the current appeal may go ahead without scheduling the Veteran for another hearing.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current left hip disorder was either directly caused by his military service which included service with the 82nd Airborne Division and included a number of very hard parachute landings.  In the alternative, it is claimed that his current left hip disorder is secondary to his service connected low back disability.

As to direct causation, the Veteran's post-service medical records show that he was diagnosed with left hip bursitis.  Moreover, the Veteran's DD 214 shows that he earned a parachute badge and his service records document that he served with the 82nd Airborne Division.  The Board also finds that the Veteran is competent to report on what he can see and feel, such as left hip pain and limitation of motion since a bad parachute landing, even when not documented in his medical records.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Given the above history, the Board finds that a remand is required to obtain a medical opinion as to whether the Veteran's current left hip disorder is due to his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to secondary service connection, the RO provided the Veteran with a VA examination in February 2007 to obtain a medical opinion as to the relationship between his service-connected low back disability and his left hip disorder.  However, the Board does not find that opinion adequate because the examiner did not provide a clear opinion as to whether the Veteran's service connected low back disability aggravated his current left hip disorder.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Also see 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when a service-connected disability has caused or aggravated a non-service-connected disorder).  Therefore, the Board finds that a remand for another opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The record shows that the Veteran receives ongoing treatment from the Durham VA Medical Center.  However, his post-December 2006 treatment records from this facility do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

A review of the record on appeal reveals that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, while the appeal is in remand status an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-December 2006 treatment records from the Durham VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the record all of the Veteran's records on file with the SSA in connection with a claim for and/or award of SSA disability benefits.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for an examination to obtain a medical opinion as to the origins of the Veteran's current left hip disorder.  The claims file should be provided to the examiner in connection with the examination .  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left his disorder was caused by his active duty or is otherwise related to service?

b.  If the examiner diagnoses arthritis of the hip, he or she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that arthritis of the left hip manifested itself to a compensable degree in the first post-service year?

c. Is it at least as likely as not (50 percent probability or more) that a left hip disorder was caused by the Veteran's service connected low back disability?

d.  Is it at least as likely as not (50 percent probability or more) that a left hip disorder was aggravated by the Veteran's service connected low back disability?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his left hip disorder while on active duty and since that time even when his records are negative for symptoms of or a diagnosis and the fact that his service records show that he earned a parachute badge.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of current left hip disorder (i.e., a baseline) before the onset of the aggravation. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

